         Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 1 of 39




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMPSON L. COX,                                                              10/29/2020

                              Plaintiff,                           20-CV-7381 (NSR)
       -against-
                                                                         ORDER
CHIEF DOCTOR JOHN MORLEY, et al.,

                              Defendants.


NELSON S. ROMÁN, United States District Judge:

       The Court is in receipt of four letters from pro se Plaintiff, filed between October 14, 2020

and October 22, 2020 (attached to this order), submitting exhibits in support of his motion for a

preliminary injunction and seeking clarification regarding the proper procedure for vigilantly

prosecuting his transferred claims in the United States District Court for the Northern District of

New York (ECF No. 16). (ECF Nos. 19, 20, 21, & 22.)

       As described in greater detail in the Court’s Partial Transfer Order & Order of Service

dated October 6, 2020: (1) Plaintiff’s claims arising at Sullivan Correctional Facility are severed

from Plaintiff’s claims arising at Great Meadow Correctional Facility (“Great Meadow”), Clinton

Correctional Facility (“Clinton”), and the claims against Department of Corrections and

Community Supervision (“DOCCS”) officials in Albany; (2) the severed claims—i.e., the claims

arising at Great Meadow and Clinton, and against DOCCS officials in Albany—are transferred to

the United States District Court for the Northern District of New York; and (3) Plaintiff’s request

for injunctive relief was denied without prejudice to Plaintiff renewing his application in the

Northern District of New York. (ECF No. 16.)
         Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 2 of 39




       First, the letters submitted by Plaintiff in suppo1i of his motion for a preliminaiy injunction

(ECF Nos. 19, 20, & 21) were filed after this Comi denied that motion (ECF No. 16) and

transfened his claims giving rise to his motion for a preliminaiy injunction to the No1ihem District

of New York. Accordingly, to the extent that Plaintiff seeks to renew his application for a

preliminaiy injunction in this Comi, his motion is DENIED without prejudice. He is directed to

renew his motion in the transferee comi if he wishes to proceed with his application.

       Second, Plaintiff is advised that he is not required to file a new complaint in the No1ihem

District of New York in order to proceed with his transfened claims in the transferee

comi. Instead, the Clerk of the Comi will complete the transfer of his claims by submitting the

files from this Comt to the No1ihem District of New York.             Plaintiff will receive fmiher

notification after the transfened action has been assigned to a court in the No1ihem District of

New York.

       The Clerk of the Comt is respectfully directed to include ECF Nos. 19, 20, 21, and 22 in

the files submitted to the transferee comi in the No1them District of New York. The Clerk ofthe

Comt is fmther directed to mail a copy of this Order to Plaintiff at his address as listed on ECF

and to show proof of service on the docket.


Dated: October 29, 2020                                          SO ORDERED:
      White Plains, New York


                                                            NELSONS. ROMAN
                                                          United States District Judge
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 3 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 4 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 5 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 6 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 7 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 8 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 9 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 10 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 11 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 12 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 13 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 14 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 15 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 16 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 17 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 18 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 19 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 20 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 21 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 22 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 23 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 24 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 25 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 26 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 27 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 28 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 29 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 30 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 31 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 32 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 33 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 34 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 35 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 36 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 37 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 38 of 39
Case 7:20-cv-07381-NSR Document 23 Filed 10/29/20 Page 39 of 39
